Citation Nr: 0022107	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  98-20 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for heart disease.  

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for the hepatitis C 
virus.

6.  Entitlement to service connection for epididymitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Board notes that in a June 1997 written statement, the 
veteran asserted that he was unemployable due to the 
disabilities at issue.  It is unclear if, by this statement, 
he was also seeking to raise a claim for a permanent and 
total disability rating for pension purposes, and the matter 
is referred to the RO for clarification.  


FINDINGS OF FACT

1.  The claims for service connection for post-traumatic 
stress disorder, the hepatitis C virus, and epididymitis are 
plausible.  

2.  The claims for service connection for depression, 
hypertension, and heart disease are not plausible.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for post-
traumatic stress disorder, the hepatitis C virus, and 
epididymitis are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claims of entitlement to service connection for 
depression, hypertension, and heart disease are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A.  The claims for service connection for post-traumatic 
stress disorder, depression, hypertension, and heart disease

Before the Board may proceed to examine the merits of the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD), it must determine whether the veteran 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  A "well-grounded" claim is a 
plausible claim, one that is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but must only satisfy the initial burden of 
§ 5107.  For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of inservice occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an inservice disease or injury 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 524 U.S. 940 (1998).  

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  He was diagnosed with PTSD by Dr. E. 
S. C., Ph.D., a private psychologist, in July 1998.  A mental 
status examination by Dr. C. revealed overwhelming feelings 
of hopelessness, helplessness and worthlessness.  Alcohol 
dependence in remission was also diagnosed on Axis I.  His 
psychosocial stressors on Axis IV included being depressed 
because he had to retire from work and was unable to continue 
working at GM.  However, depression was not diagnosed.  

The veteran's service personnel records show that he served 
as a field lineman in Vietnam during the 1969 TET Counter 
Offensive; and, according to Dr. C.'s report, the veteran 
described as a stressor witnessing the shooting death of his 
friend Henry during an argument in Vietnam.  In a February 
1998 written statement regarding his stressful incidents in 
service, the veteran said that in 1968, he witnessed the 
murder of his friend, PFC Pinkerd.  It is unclear if PFC 
Pinkerd and the veteran's friend Henry are the same person.  

According to the psychologist, the veteran reported seeing 
one man point a gun at another with whom he was arguing.  The 
man pushed the gun away from himself, more than one shot was 
discharged, with bullets hitting three people, but only the 
veteran's friend Henry was killed.  The veteran said that the 
man responsible for the event left his company assignment 
that night, was not heard from again and company personnel 
indicated that the incident was an accident.  

In light of the above, the Board believes that the veteran's 
claim for service connection for PTSD is well grounded.  See 
Hensley v. West, 212 F.3d 1255, 1262 (2000) (threshold 
requirement for a well-grounded claim is "uniquely low" and 
emphasis in "vast majority of cases" will be on the merits 
of the claim).  This is especially the case in light of 
Gaines v. West, 11 Vet. App. 353, 357 (1998), which held that 
a well-grounded claim for service connection for PTSD was 
presented when there was a diagnosis of the disorder; lay 
evidence of an inservice stressor, which is presumed to be 
credible for the purpose of well grounding the claim; and 
medical nexus evidence generally linking the diagnosis to 
service.  

However, with respect to the veteran's claim for service 
connection for depression, the record does not contain a 
diagnosis of depression as a separate and distinct clinical 
entity - as distinguished from depression as a symptom of the 
diagnosed PTSD.  In the absence of a current diagnosis of 
depression as a separate clinical entity, the claim for 
service connection for depression is not well grounded.  Epps 
v. Gober, 126 F.3d at 1468.  It follows that the claim for 
service connection for depression as a disability separate 
and distinct from any symptomatology associated with PTSD 
must be denied.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995) (en banc).  

Although the record discloses diagnoses of hypertension and 
heart disease - primarily atrial fibrillation - the veteran 
has submitted no evidence attributing his hypertension or 
heart disease to service or to any incident of service 
origin.  The private medical reports indicate that his 
history of hypertension was of 20 years' duration, which 
places its onset in the late 1970's, a number of years 
following service.  His service medical records are negative 
for complaints, findings or diagnoses of hypertension.  His 
blood pressure when examined for service entrance was 130/72, 
and his blood pressure when examined for service separation 
was even lower at 110/70.  Although he gave a history of a 
heart murmur of 30 years' duration when privately examined in 
June 1997, clinical examination of the cardiovascular system 
during service was normal, and X-rays of the chest were 
negative for any indication of cardiovascular or hypertensive 
disease.  There is thus the absence of two of the key 
elements required by Epps to well ground these claims.  It 
follows that they must be denied.  See Edenfield v. Brown.  

B.  The claims for service connection for the hepatitis C 
virus and for epididymitis

The Board notes that following the certification of the 
veteran's appeal to the Board in January 1999, the veteran 
submitted additional evidence to the RO in July 1999 that was 
received at the Board in August 1999.  This evidence included 
a copy of a May 1999 VA Agent Orange examination report, with 
accompanying radiologic, electrocardiographic, and laboratory 
test reports, performed at the VA Medical Center in Dayton, 
Ohio.  The veteran's representative in May 2000 moved the 
Board to consider this evidence despite having been submitted 
more than 90 days after certification of the appeal to the 
Board and waived initial RO consideration of this evidence in 
accordance with 38 C.F.R. § 20.1304(c) (1999).  

The assessment following examination included positive 
hepatitis C antibody.  Liver and spleen imaging in the 
nuclear medicine laboratory at that time showed a small 
amount of activity in the bone marrow that could possibly 
represent mild hepatocellular disease.  The veteran also 
submitted evidence indicating that hepatocellular carcinoma 
is rare in North America but one of the most common 
malignancies in Southeast Asia and that there is an 
association between hepatocellular carcinoma and the 
hepatitis C virus infection.  The Board is of the opinion 
that this is sufficient to well ground the claim for service 
connection for the hepatitis C virus under the very low 
standard enunciated in Hensley.  

In addition, chronic epididymitis was assessed in May 1999.  
The Board notes that the veteran was hospitalized in service 
for acute left epididymitis and that he complained of this 
problem at separation.  Moreover, he gave a history in May 
1999 of intermittent edema and pain in the left scrotum since 
service.  The Board takes the view that this is sufficient to 
well ground this claim under the holding in Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  


ORDER

The claims of entitlement to service connection for post-
traumatic stress disorder, the hepatitis C virus, and 
epididymitis are well grounded.  

Service connection for depression, hypertension, and heart 
disease is denied.  


REMAND

The veteran contends that service connection is warranted for 
PTSD.  As he has presented a claim that is plausible, VA has 
a duty to assist him in developing facts pertinent to his 
well-grounded claim.  38 U.S.C.A. § 5107(a); see Murphy v. 
Derwinski, 1 Vet. App. 78 (1990): Litchi v. Derwinski, 1 Vet. 
App. 90 (1990).  He asserts his diagnosed PTSD is 
attributable to several stressful events he experienced while 
serving in Vietnam.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  See 38 C.F.R. § 3.304(f) (1999).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  

The evidence on file indicates that Dr. C., a private 
psychologist, diagnosed the veteran with PTSD in July 1998.  
However, there are several problems that require additional 
evidentiary development.  In statements to Dr. C., and in 
written statements to the RO, the veteran asserted that while 
in Vietnam, he witnessed an altercation between two men that 
led to the shooting death of his friend Henry and the 1968 
murder of his friend, PFC Pinkerd.  It is unclear if Henry 
and PFC Pinkerd are the same person.  Dr. C. indicated that 
the veteran reported seeing one man point a gun at another 
with whom he was arguing.  The man pushed the gun away from 
himself, more than one shot was discharged, with bullets 
hitting three people, but only the veteran's friend Henry was 
killed.  The veteran said that the man responsible for the 
event left his company assignment that night. was not heard 
from again and that company personnel indicated that the 
incident was an accident.  

The veteran's service personnel records indicate that he 
served in Vietnam from May 1968 to May 1969 and that his 
principal military duties were lineman and wireman.  He was 
assigned to Company C, 523rd Signal Battalion.  He served 
during the Vietnam Counter Offensive, Phases IV, V and VI, 
and during the 1969 TET Counter Offensive.   

It does not appear that the RO requested the assistance of 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in attempting to locate corroborative evidence of 
the veteran's claimed inservice stressors.  The Board 
believes this should be done.  

If the USASCRUR is able to corroborate any of the veteran's 
claimed inservice stressors, the question next presented is 
whether any verified stressor is clinically considered to be 
of sufficient severity to warrant a valid diagnosis of PTSD.  
The descriptive definition of a stressor in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) (1994) provides that a valid 
diagnosis of PTSD requires that a person have been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness or horror.  If 
the veteran's claimed inservice stressors can be 
independently corroborated, they must be clinically evaluated 
in accordance with the provisions of the DSM-IV.  

The record does not indicate that the PTSD diagnosis was made 
on the basis of a verified history of the veteran's service 
stressors and was therefore inadequate for rating purposes.  
See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  Further 
psychiatric evaluation is necessary if the claimed stressors 
can be verified.  

The VA Agent Orange Examination report reflects that the 
veteran was to be followed in the VA GI clinic for his 
hepatitis C.  To the extent that relevant VA records showing 
treatment for any of the remaining claimed disabilities have 
been generated since the case was certified to the Board, 
these records are constructively of record and must be 
obtained and considered.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matters remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

2.  The RO should also request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
remaining claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already of record.  In any event, the RO 
should attempt to obtain all outstanding 
VA treatment records regarding the 
veteran.  This should specifically 
include any outstanding records from the 
VA Medical Center in Dayton, Ohio.  If 
any requested records are unavailable, or 
the search for any such records otherwise 
yields negative results, that fact should 
be clearly documented in the claims file.  

3.  The veteran should be requested to 
provide the specific facts regarding his 
alleged stressors in service.  Regarding 
the death of his friend Henry, the 
veteran should be asked if Henry was PFC 
Pinkerd, whose death he claims to have 
witnessed in 1968.  The veteran should be 
asked to provide the who, what, where and 
when of this event including, to the 
extent possible, the identity of the 
other soldiers who were present.  

4.  Thereafter, the RO should review the 
claims file and prepare a summary of all 
the claimed stressors.  The summary and 
all associated documents, to include the 
veteran's service personnel records (DA 
Form 20), should be sent to U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  
USASCRUR should be requested to provide 
any information that might verify the 
veteran's alleged inservice stressors.  
The USASCRUR should be specifically asked 
to verify the death of a PFC Pinkerd in 
1968 in Vietnam and to provide any 
available information surrounding 
circumstances of his death.  

5.  After the above information has been 
obtained, the RO must make a specific 
determination, based upon the complete 
record, with respect to whether the 
veteran was exposed to a stressor or 
stressors in service and, if so, what was 
the nature of the specific stressor or 
stressors.  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the originating 
agency should specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the 
originating agency should address any 
credibility questions raised by the 
record.  

6.  If the RO determines that the record 
establishes the occurrence of a stressor 
or stressors, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the nature and extent of any 
psychiatric disorder found to be present.  
The RO should furnish the examiner with a 
complete and accurate account of the 
stressor or stressors that it has 
determined are established by the record 
and the examiner should be informed that 
only the established stressors may be 
considered in determining whether the 
veteran has PTSD as a consequence 
thereof.  The diagnosis should conform to 
the psychiatric nomenclature and 
diagnostic criteria contained in DSM-IV.  
If the veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor or stressors supporting 
the diagnosis.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner before 
the examination for proper review of the 
medical history.  The examination report 
should reflect whether such a review of 
the claims file was made.  

7.  The veteran should also be provided 
with VA examinations by examiners with 
appropriate expertise to determine the 
nature and extent of any current 
hepatitis C virus and any current 
epididymitis.  All indicated studies 
should be performed, and all current 
manifestations should be described in 
detail.  The examiners are requested to 
review the claims file and to offer 
opinions as to whether it is at least as 
likely as not (50 percent probability) 
that any current hepatitis C virus or 
epididymitis is related to service or to 
any incident of service origin.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

8.  Then, the RO should review the record 
and undertake any further indicated 
development, including providing any 
additional examinations if deemed to be 
necessary.  After the development 
requested above has been completed to the 
extent possible, the RO should adjudicate 
the veteran's claims for service 
connection for PTSD , hepatitis C virus, 
and epididymitis on the merits with full 
consideration of all the pertinent 
evidence of record.  

9.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals


 



